UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 20, 2013 J. C. PENNEY COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation ) 1-15274 (Commission File No.) 26-0037077 (IRS Employer Identification No.) 6501 Legacy Drive Plano, Texas (Address of principal executive offices) 75024-3698 (Zip code) Registrant's telephone number, including area code: (972) 431-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)Effective September 20, 2013, Mark R. Sweeney, Senior Vice President and Controller, left J. C. Penney Company, Inc. (the “Company”). (c)Effective September 20, 2013, Dennis P. Miller, the Company’s Senior Vice President, Finance, will serve as the Company’s interim principal accounting officer.Mr. Miller, 60, currently has responsibility for the Company’s Shared Services Center located in Salt Lake City.He previously served as the Company’s Senior Vice President and Controller from June 3, 2008 to September 5, 2012.Mr. Miller was Vice President, Director of Procurement and Strategic Sourcing of J. C. Penney Corporation, Inc. from October 2004 to June 2008 and Senior Vice President and Chief Financial Officer of Eckerd Corporation, the Company’s former drugstore subsidiary, from 2001 to 2004. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. J. C. PENNEY COMPANY, INC. By/s/ Janet Dhillon Janet Dhillon Executive Vice President, General Counsel and Secretary Date:September 26, 2013
